Citation Nr: 0405111	
Decision Date: 02/24/04    Archive Date: 02/27/04

DOCKET NO.  03-15 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fort Harrison, Montana


THE ISSUE

Entitlement to reimbursement under the Veterans Millennium 
Health Care and Benefits Act for payment of unauthorized 
medical expenses incurred in September 2002 at the Unicoi 
County Memorial Hospital.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel 


INTRODUCTION

The records before the Board do not indicate the time of the 
veteran's service.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2003 decision of the 
Department of Veterans Affairs medical center (VAMC) in 
Mountain Home, Tennessee, which denied the requested 
reimbursement.


REMAND

The veteran contends that reimbursement for unauthorized 
medical expenses incurred in September 2002, at the Unicoi 
County Memorial Hospital, is warranted under the Veterans 
Millennium Health Care and Benefits Act.  She asserts that 
the medical care she received at that hospital on September 
20-21, 2002 was necessitated by a medical emergency and that 
VA facilities were not feasibly available to provide the 
care.  

A preliminary review of the record before the Board discloses 
that additional assistance to the veteran is required.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) codified, in pertinent part, at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  VA has 
issued final regulations to implement these statutory 
changes.  See C.F.R. §§ 3.102, 3.159 and 3.326(a) (2003).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  The 
instant claim was filed after the enactment of the VCAA and 
thus compliance with all of the notice and duty to assist 
provisions contained in the new law is clearly mandatory.  
As the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. 
Op. No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  


In light of the foregoing, the most appropriate action is to 
remand the veteran's claim to the RO so that she can be 
provided with the appropriate assistance and notice under the 
VCAA, to include what she must show to prevail in her claim, 
what information and evidence she is responsible for, and 
what evidence VA must secure.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

In remanding this claim for additional development pursuant 
to the VCAA, the Board is cognizant of the nature of the 
claim on appeal, to include the fact that it essentially 
turns on the question of whether a VA facility was feasibly 
available to provide the care in question.  However, this is 
not a claim in which the law, as opposed to the evidence, 
controls the outcome (see Sabonis v. Brown, 6 Vet. App. 426 
(1994)).  Rather, it is possible that evidence submitted by 
the veteran could determine the outcome of the claim.  Since 
the agency of original jurisdiction has not provided any 
information pertaining to the duty to notify and assist 
provisions of VCAA, the Board finds that a remand is required 
to correct this procedural defect.  C.F.R. § 19.9(a) (2003).

Accordingly, this case is REMANDED for the following action:

1.  The VAMC must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The VAMC's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The VAMC should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on that claim. 

2.  Thereafter, the VAMC should review 
the claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required for 

the veteran's claim.  If further action 
is required, the VAMC should undertake it 
before further adjudication of the claim.

3.  Following completion of the above 
development, the VAMC should readjudicate the 
veteran's claim for entitlement to 
reimbursement under the Veterans Millennium 
Health Care and Benefits Act for payment of 
unauthorized medical expenses incurred in 
September 2002 at the Unicoi County Memorial 
Hospital.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided an SSOC.  The SSOC should contain 
notice of all relevant actions taken on the 
claim, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran and her representative have the right to submit 
additional evidence and argument on the matters remanded to 
the VAMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
VAMC.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2002) (Historical and Statutory 
Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



